Title: From Thomas Jefferson to Thomas Burke?, 6 December 1771
From: Jefferson, Thomas
To: Burke, Thomas


                    
                        Dear Sir
                        Monticello Dec. 6. 1771.
                    
                    I must again trouble you in the case of MacVee v. Wilson &c. Oranges, since on a second attempt to draw the bill I find my instructions deficient. The condition of the bond of Wilson to McVee is ‘that Wilson shall indemnify McVee from all costs of suits writs or disturbances that shall arise against the said McVee on the said James Wilson’s account by Mr. Paul Loyall or his assigns, and if any suits by bill bond or book debts should be brought against the said McVee then the said Wilson to pay the said McVee all such costs and charges whatsoever he shall expend touching the same.’
                    On sight of this condition you will percieve it necessary that Mr. McVee should set forth in his bill circumstantially how and in what  cases he became answerable for Wilson; that the above bond was given to indemnify him therein; and in what cases he has sustained any and what injury. Without giving you so much trouble in this matter (for I have already given you too much) Mr. McVee I doubt not could send me in writing a circumstantial account of his connections with and sufferings for Wilson. He would also do well to inform me of what nature the effects are which Orange has in his hands. I should be glad of this information as soon as possible, since I am a little apprehensive we may not be much longer indulged. A letter directed to me and sent to the care of Ninian Minzies Richmond will probably get safe to Dr. Sir Your friend and servt.,
                    
                        Th: Jefferson
                    
                    
                        P. S. Brown v. Tucker. I shall be obliged to Mr. Brown for a copy of his account with Tucker as I thought it necessary in the bill to refer to such an account as annext. In the mean time I file the bill without it, if they will receive it. Also the name of the slave, the rate of hire, the time at which Tucker attached the vessel, and the balance then due to Tucker. The costs also of that litigation in Bermud as incurred by Brown. I fear the making Davenport a party may have been wrong as neither person nor effects of his are within our jurisdiction. I therefore omit charging him in the bill.
                    
                